Pee Curiam.
This suit was brought to recover for the death of the plaintiff’s intestate, one John Gibson, a boy of fourteen years of age, who was struck by a trolley ear of the defendant company while crossing its tracks in the township of Earitan, in Middlesex county. The verdict of the jury was in favor of the plaintiff, and the damages were assessed at $7,500.
The only ground upon which we are asked to make the rule absolute is that the verdict is excessive. The present case is quite similar to that of the DeBelmonte, Admx., v. Harrop Co., decided at the February term, 1922, the opinion not being officially published. That suit was brought to recover damages for the death of a boy twelve years of age. The jury awarded a verdict of $7,000. This court, for the reasons expressed in the opinion filed, considered the award excessive and reduced it to $4,500. The case of Hoar v. Public Service Railway Co., 4 N. J. Mis. R. 716, is also similar to the present case.
For the reasons stated in the opinion in the case first cited, we conclude that the present verdict is excessive. If the plaintiff will agree to reduce the amount thereof to $4,500 he may enter judgment for that sum. Otherwise the rule to show cause will be made absolute.